SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated May 23, 2016 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure: Partner Communications reports first quarter 2016 results PARTNER COMMUNICATIONS REPORTS FIRST QUARTER 2016 RESULTS1 EBITDA IN THE FIRST QUARTER WAS NIS 222 MILLION IN FEBRUARY 2016, THE COMPANY REBRANDED MOST OF ITS PRODUCTS AND SERVICES UNDER THE "PARTNER" BRAND THE POST-PAID CELLULAR SUBSCRIBER BASE INCREASED BY 18, PRE-PAID SUBSCRIBER BASE DECLINED BY 44, First quarter 2016 highlights (compared with first quarter 2015) · Total Revenues: NIS 977 million (US$ 259 million), a decrease of 7% · Service Revenues: NIS 710 million (US$ 189 million), a decrease of 6% · Equipment Revenues: NIS 267 million (US$ 71 million), a decrease of 9% · Operating Expenses (OPEX)2: NIS 612 million (US $ 163 million), an increase of 1% · Adjusted EBITDA3: NIS 222 million (US$ 59 million), a decrease of 2% · Adjusted EBITDA Margin: 23% of total revenues, compared with 22% · Profit for the period: NIS 14 million (US$ 4 million), a decrease of 44% · Net Debt4: NIS 2,079 million (US$ 552 million), a decrease of NIS 502 million · Free Cash Flow (before interest)5: NIS 114 million (US$ 30 million), an increase of NIS 93 million · Cellular ARPU: NIS 67 (US$ 18), a decrease of 3% · Cellular Subscriber Base:approximately 2.69million at quarter-end, a decrease of 3% Rosh Ha’ayin, Israel, May 23, 2016 – Partner Communications Company Ltd. (“Partner” or the “Company”) (NASDAQ and TASE: PTNR), a leading Israeli communications provider, announced today its results for the quarter ended March 31, 2016. Commenting on the first quarter 2016 results, Mr. Isaac Benbenisti, CEO of Partner, noted: “The first quarter of 2016 was marked by our decision to part with the orange brand and to launch the Partner brand. This decision was part of a strategic move to transform from a cellular focused company into a full communications group that offers both retail and business customers a variety of communication solutions in addition to cellular services. As part of the changes that the group is undergoing, we intend to unite the fixed line activities of the Partner Group under the Partner brand and, as a result, to cease using the 012 Smile brand in 2017. Over the coming weeks, we will begin to update our customers regarding the unifying of the Company’s operations under the Partner brand, a process which we will implement gradually and which is not expected to affect the plans and conditions our customers currently enjoy, but rather will offer additional options and other added value alternatives to our customers. The unification of the operations under the Partner brand is expected to streamline systems and improve the customer experience. The transition relates to the 012 Smile operations only and does not include the 012 Mobile cellular brand. 1The quarterly financial results are unaudited. 2Operating expenses include cost of service revenues, and selling, marketing & administrative expenses, and exclude depreciation and amortization and impairment charges. 3For definition of Adjusted EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 4Total long term debt including current maturities less cash and cash equivalents. 5Cash flows from operating activities before interest payments, net of cash flows used for investment activities. 2 The OpenSignal report, that was published this quarter, determined that Partner's cellular network is the fastest in Israel with the widest deployment and the Marketest report stated that Partner's customer service is the best among the cellular companies in Israel. The Company's infrastructures and customer service are assets that we work hard to maintain and strengthen. Also during the first quarter, we signed a collective employment agreement with the employees' representatives and the Histadrut New General Labor Organization. The agreement balances between the desire to improve the welfare of the Company's employees and the challenges that the Company is facing. At present, our main challenge is the lack of clarity regarding anticipated regulatory decisions. Only after there is regulatory certainty that creates equal enforcement on all players in the market will we be in a position to invest in an advanced technological infrastructure that may enable the citizens of Israel to enjoy advanced services similar to world trends. In addition, it is of vital importance that all the components of the wholesale reform in the fixed line market – broadband, fixed-telephony and the passive infrastructures – will be fully enforced, since partial regulation and problematic implementation of the reform are currently harming the Israeli consumer who continues to pay high prices for these services. The regulatory reality today reinforces the monopoly currently existing within the market, and prevents the establishment of a balanced competitive market which would allow healthy competition between the various communication groups.” Mr. Ziv Leitman, Partner's Chief Financial Officer, commented on the first quarter results of 2016 as compared to the fourth quarter results of 2015: “During the first quarter of 2016, the competition in the cellular market continued to erode service revenues. However, this was partially offset by an increase in revenues related to the network Right of Use Agreement with Hot Mobile ("ROU Agreement"). 3 The churn rate for cellular subscribers stood at 11.2% in the first quarter of 2016 compared to 11.1% in the previous quarter and 12.7% in the first quarter of 2015. We continue to see an increase in Pre-Paid subscriber churn as this operation continues to be affected by the low Post-Paid prices as well as the continued aggressive competition in this sub-market. On the other hand, Post-Paid subscriber churn declined marginally compared to the fourth quarter of 2015. Cellular ARPU in the first quarter of 2016 totaled NIS 67 (of which, the revenues from the ROU Agreement accounted for approximately NIS 6), unchanged from the fourth quarter of 2015. This reflected additional revenues related to the ROU Agreement which offset the continued decline in revenues resulting from price erosion for cellular services. Starting from the second quarter of 2016, the ROU Agreement will no longer be in effect for future use by Hot Mobile of the network. It will be replaced with the mechanism to share capital expenditures and operating costs between Partner and Hot Mobile as well as with income related to the Network Sharing Agreement with Hot Mobile, in an amount of approximately NIS 8 million each quarter over approximately the next eight years (the shorter of the expected period of the arrangement or the expected life of the assets related to the Network Sharing Agreement). Revenues and gross profit from equipment sales in the first quarter of 2016 decreased by NIS 24 million and NIS 5 million, respectively, compared to the previous quarter. The decreases were primarily due to a decline in the amount of sales, partially offset by the positive impact of a change in product mix towards sales with higher profit margins. Operating expenses increased by NIS 4 million, primarily reflecting the impact of expenses related to the branding process. The increase in operating expenses was partially offset by decreases in doubtful accounts expenses and in inter-operator expenses in the fixed-line segment. Overall, operating expenses in the first quarter were lower than expected, due to lower marketing expenses related to the branding process, among other items. Adjusted EBITDA in the first quarter of 2016 increased by NIS 5 million, or 2%, compared with the previous quarter. The increase mainly reflected the increase in other income with respect to the settlement agreement with Orange and revenues related to the ROU Agreement with Hot Mobile, which were partially offset by the decline in other cellular service revenues, the decline in gross profit from equipment sales and the increase in operating expenses. Finance costs, net, totaled NIS 24 million in the reported quarter, a decrease of NIS 15 million compared to the previous quarter, mainly resulting from gains from foreign exchange movements in the quarter and lower early debt repayment costs. Profit for the first quarter of 2016 totaled NIS 14 million compared with a loss of NIS 65 million in the fourth quarter of 2015. The increase largely reflected the impairment charge in the fixed line segment, which reduced profit in the fourth quarter by NIS 72 million, as well as the increase in Adjusted EBITDA and lower financial costs in the first quarter, which were partially offset by higher tax expenses. 4 Cash capital expenditures in fixed and intangible assets (CAPEX payments) in the first quarter of 2016 totaled NIS 47 million compared to NIS 55 million in the previous quarter, a decrease of 15%. Free cash flow (before interest payments) in the reported quarter totaled NIS 114 million, compared with NIS 230 million in the previous quarter. The decline in free cash flow primarily reflected the payment received with respect to the settlement agreement with Orange in the fourth quarter of 2015 (NIS 206 million), partially offset by the change in operating working capital excluding the payment from Orange. As of March 31, 2016, net debt amounted to approximately NIS 2.1billion (total long term debt and current maturities less cash and cash equivalents of NIS 0.8 billion). In March 2016, the Company repurchased part of its Series B and E Notes in the amount of approximately NIS 48 million and NIS 141 million, respectively, as part of its Notes buy-back plan announced in October 2015. In addition, in April 2016 the Company repurchased part of its Series C Notes in the amount of approximately NIS 62 million, this being the final purchase under the October 2015 buy-back plan.” Key Financial Results6 NIS Million (except EPS) Q1'16 Q1'15 % Change Revenues (7 )% Cost of revenues (8 )% Gross profit (3 )% Operatingprofit 54 56 (4 )% Profitfor the period 14 25 )% Earningsper share (basic, NIS) )% Free cash flow (before interest) 21 +443 % Key Operating Indicators Q1'16 Q1'15 Change Adjusted EBITDA (NIS million) (2 )% Adjusted EBITDA (as a % of total revenues) 23
